DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited in the Office Action, mailed 11/26/21. This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4041140 A to Nitta et al. (hereinafter Nitta).
Regarding claims 1-3, 13 and 14, Nitta discloses a population of a plurality of semiconductor nanocrystal particles, the nanocrystals comprising a transition metal chalcogenide selected from a group that includes BaZrS3 and CaZrS3 (Table 1), which have perovskite structures.
 The plurality of semiconductor nanocrystals have an average particle size of less than 1 µm (col 2, ln 35-39), which overlaps the instantly claimed ranges of less than or equal to about 100 nm.  See MPEP 2144.05(I), which states that ‘ In the case where the 

Regarding claims 4-6 and 15, Nitta discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13, wherein the semiconductor nanocrystal particles have a size of less than 1 µm (col 2, ln 35-39), which overlaps the instantly claimed ranges of less than or equal to about 20 nanometers, less than or equal to about 10 nanometers and less than or equal to about 5 nanometers.  See MPEP 2144.05(I), cited above.  

Regarding claims 7-9 and 16, Nitta discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13, and further discloses that the particles are used as luminescent elements (col 1, ln 9) but fails to expressly disclose wherein the semiconductor nanocrystal particles have a quantum efficiency of greater than or equal to about 10%, greater than or equal to about 20% or greater than or equal to about 30%.  However, the nanocrystals have overlapping size and the same composition.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do necessarily possess the characteristics of the claimed product’.  Nitta teaches the same compositions in nanocrystals having an overlapping size.  Therefore, one of ordinary skill in the art would expect an overlapping quantum efficiency, absent evidence to the contrary.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Alloying and Defect Control within Chalcogenide Perovskites for Optimized Photovoltaic Application” by Meng et al. (hereinafter Meng).
Regarding claims 1-3, 13 and 14, Meng discloses a population of a plurality of semiconductor particles (powder, page 827, para 1), the particles comprising a transition metal chalcogenide selected from BaZrS3, CaZrS3 (page 821, para 2), BaZrS3-xSex and BaZr1-xTixS3, where x is 0.05 to 0.5 (page 822, para 4).  These chalcogenides have perovskite structures (abstract).
The reference does not expressly recite nanocrystals in particular or an average particle size of less than or equal to about 100 nm.  However, Meng does teach that the particles are used in a 300 nm thick absorber.  Therefore, one of ordinary skill in the art would expect the particles to be less than or equal to 300 nm.  Less than or equal to 300 nm falls within the definition of nanocrystal and overlaps the instantly claimed range of less than or equal to about 100 nm.  See MPEP 2144.05(I), cited above.

Regarding claims 4-6 and 15, Meng discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13, wherein the semiconductor nanocrystal particle has a size of less than or equal to 300 nm, as discussed above.  

Regarding claims 7-9 and 16, Meng discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13, wherein the semiconductor nanocrystal particle has a quantum efficiency of greater than or equal to about 10% (Fig.3b), greater than or equal to about 20% for BaZrSe3, BaZr0.75Ti0.25S3 and BaZr0.5Ti0.5S3 in films ~100 nm (0.1 µm) thick (Fig. 3b), and greater than or equal to about 30% for BaZr0.5Ti0.5S3 in films ~ 300 nm thick (Fig. 3b).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of US 2017/0342316 A1 to Luther et al. (hereinafter Luther).
Regarding claim 10, Meng discloses the semiconductor nanocrystal particle of claim 1 but fails to expressly disclose an organic ligand on the surface of the semiconductor nanocrystal particle.
However, Luther does teach transition metal chalcogenide perovskite nanocrystal particles having an average particle size of between about 1 and about 100 nm (para [0038]),  wherein the semiconductor nanocrystal particle comprises an organic ligand on a surface of the semiconductor nanocrystal particle (para [0036]).
It would be obvious to one of ordinary skill in the art to employ the ligand of Luther on the surface of the Meng nanocrystal to provide nanocrystals with long-term 

Regarding claim 11, Meng in view of Luther discloses the semiconductor nanocrystal particle of claim 10.  Luther further teaches wherein the organic ligand comprises RCOOH (carboxylic acids, para [0039]), RNH2 (amines, para [0039]), RSH (thiols, para [0039]), RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P (phosphates, para [0012] and phosphonic acids, para [0039]), RCOOR’ (carboxylates, para [0039]), RPO(OH)2, RHPOOH, R2POOH (phosphines, para [0039]), or a combination thereof, wherein R and R' are each independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C40 aromatic hydrocarbon, or a combination thereof (para [0039]).

Regarding claim 12, Meng discloses the semiconductor nanocrystal particle of claim 1, but fails to expressly disclose wherein the semiconductor nanocrystal particle comprises a ligand, particularly a carboxylic acid or a derivative thereof comprising 10 or more carbon atoms bound to a surface of the semiconductor nanocrystal particle.
However, Luther does teach wherein the semiconductor nanocrystal particle comprises carboxylic acid or a derivative thereof comprising 10 or more carbon atoms bound to a surface of the semiconductor nanocrystal particle (para [0039]).  Oleic acid and stearic acid (para [0039]) each have 18 carbon atoms.
It would be obvious to one of ordinary skill in the art to employ the carboxylic acid ligand of Luther on the surface of the Meng nanocrystal to provide nanocrystals with .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/25/22, with respect to Luther have been fully considered and are persuasive.  Luther teaches BaTiS3 and BaTiSe3, which have been removed from the newly amended claims.  Luther does not teach any of the remaining chalcogenide compositions.  
Therefore, the 102(a)(1) rejection of claims 1-4 and 7-16 as anticipated by Luther has been withdrawn. 
The 103 rejection of claims 5, 6, 17, 18 and 20-25 as obvious over Luther has been withdrawn.
The 103 rejection of claim 19 as obvious over Luther in view of Ramprasad has also been withdrawn. 

Allowable Subject Matter
Claims 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Meng, teaches a method of making a perovskite chalcogenide nanocrystal particle via a high temperature method that requires heating at 800 C.  800 C is significantly higher than the instantly claimed temperature of about 100 to about 400 C.  A review of the prior art does not suggest modifying the Meng method by decreasing the processing temperature. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734